DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 674, 982. Although the claims at issue are not identical, they are not patentably distinct from each other because the examing claim discloses all the claimed features [see column 20 lines 40-68, column 21 lines 1-10].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “registering” is directed to a method step whereas the preamble and the body of the claim are about a system; for purpose of examining, the term “registering” is being treating as “register”.
Claims 3-10 are rejected for the same reasons above because they depend on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-5, 7-9, 11, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeley et al (Pub. No.: US 2003/0088179)
Regarding claims 2, 11, Sealey et al disclose a system for constructing a three-dimensional volume, comprising:
a computing device including a processor and a display configured to display a graphical user interface [see fig 8] and computer readable storage medium storing thereon instructions that when executed by the processor:
receive a sequence of fluoroscopic images from a fluoroscopic imaging device, each image of the sequence including a target area, a target within the target area, at least one marker and a medical device positioned relative to the target [see abstract, 0020];
record a two-dimensional position of the at least one marker and the medical device in a plurality of the images from the sequence of fluoroscopic images [see abstract, 0036];
determine a pose of the fluoroscopic imaging device at which each of the plurality of images was acquired [see 0042, 0061] by disclosing as each frame is acquired, pose information is stored [see 0061, 0064] and pose information recorded and derived for each of the fluoroscopic image frames [see 0064];
construct a three-dimensional volume from the sequence of fluoroscopic images based on the pose of the fluoroscopic imaging device determined for each of the plurality of images [see 0042]; 


Regarding claim 3, Seeley et al disclose reconstruct positions of the medical device throughout the fluoroscopic video using (a processor which behaves as such, emphasis added) a structure- from-motion technique [see 0057-0059, 0061, 0064, 0071, fig 8] and the pose of the fluoroscopic imaging device for each frame of the fluoroscopic video is determined based on the reconstructed positions [see 0057, 0061, 0064, 0067, 0071 and fig 8].

Regarding claims 4, 15, Seeley et al disclose the processor presents the three-dimensional volume constructed from the plurality of images in the user interface on the display [see fig 8, abstract, 0018].

Regarding claims 5,  16, Sealey et al disclose the processor presents a re-projected two-dimensional image from the constructed three-dimensional volume in the user interface on the display [see abstract, 0018] by disclosing the processor filters and back-projects the image data or otherwise forms a volume image data set corresponding to the region of tissue being imaged, and desired fluoro-CT planar images of a the imaged patient volume are constructed from this data set [see abstract].

Regarding claims 7-9, 18-19, Seeley et al disclose wherein the received sequence of fluoroscopic images is acquired from a fluoroscopic sweep of about 120 degrees, 150 degrees, 180 degrees [see 0061] by disclosing the fluoroscope is operated to obtain a dense set of fluoroscope images, for .

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (Pub. No.: US 2003/0088179) in view of Holsing et al (Pub. No.: US 2013/0223702).
Regarding claims 6, 17, Seeley et al don’t disclose utilizes the recorded positions of the medical device in the three-dimensional volume to correct a displayed position of the medical in a navigation system.
Nonetheless, Holsing et al disclose utilizes the recorded positions of the medical device in the three-dimensional volume to correct a displayed position of the medical in a navigation system [see 0094] by disclosing compensate for shifts in the fluoroscopic imaging device or patient movement to correct construction of the fluoroscopic-based three-dimensional volumetric data [see 0095].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Holsing et al by utilizing the recorded positions of the medical device in the three-dimensional volume to correct a displayed position of the medical in a navigation system; To enhance visualization and refine accuracy of the displayed image data [see 0095, Holsing et all].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (Pub. No.: US 2003/0088179) in view of Rai et al (Pub. No.: US 2012/0289825).
Regarding claim 12, Seeley et al, Benson don’t disclose wherein the pose of the fluoroscopic imaging device for each frame of the fluoroscopic video is determined based on an external angle measuring device coupled to the fluoroscopic imaging device.

Therefore it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Rai et al by determining the pose of the fluoroscopic imaging device for each frame of the fluoroscopic video based on an external angle measuring device coupled to the fluoroscopic imaging device; so that a real-time camera pose may be input into the computation [see 0068, Rai et al].

Regarding claim 13, Sealey et al disclose the processor utilize fluoroscope calibration data to determine the pose of the fluoroscopic imaging device [see abstract, 0018, 0020, 0023, 0042-0043, 0049].

Regarding claim 14, Sealey et al disclose wherein the fluoroscope calibration data includes canonical fluoroscope projection parameters and geometry [see abstract, 0004, 0018, 0020, 0038, 0052, 0054].

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (Pub. No.: US 2003/0088179) in view of Ladtkow et al (Pub. No.:  US 2014/0046174)
Regarding claim 10, Sealey et al don’t disclose wherein the medical device is a microwave ablation catheter. 
Nonetheless, Ladtkow et al disclose the tool may be a microwave ablation catheter [see 0090].


Regarding claim 20, Sealey et al disclose a system for constructing a three-dimensional volume, comprising:
a computing device including a processor and a display configured to display a graphical user interface and computer readable storage medium storing thereon instructions that when executed by the processor:
receive a sequence of fluoroscopic images from a fluoroscopic imaging device, each image of the sequence acquired from a fluoroscopic sweep of at least about 120 degrees [see 0061] and including a target area, a target within the target area, and a medical device positioned relative to the target [see 0020];
and by disclosing the fluoroscope is operated to obtain a dense set of fluoroscope images, for example, by rotating the fluoroscope approximately in a plane about the patient through 180 degree [see 0061];
record a two-dimensional position of the at least one marker and the medical device in a plurality of the images from the sequence of fluoroscopic images [see abstract, 0036];
determine a pose of the fluoroscopic imaging device at which each of the plurality of images was acquired [see 0042, 0061] by disclosing as each frame is acquired, pose information is stored [see 0061, 0064] and pose information recorded and derived for each of the fluoroscopic image frames [see 0064];
construct a three-dimensional volume from the sequence of fluoroscopic images based on the pose of the fluoroscopic imaging device determined for each of the plurality of images [see 0042];

Nonetheless, Ladtkow et al disclose the tool may be a microwave ablation catheter [see 0090].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Ladtkow et al by using a microwave ablation catheter; in order to treat tissue [see 0090, Ladtkow et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793